DETAILED ACTION

Claim Status
Claims 1-16 is/are pending.
Claims 1-16 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	HOSTETTLER ET AL (US 3,169,945),
	in view of SPYROU (US 2010/0189282).
 	HOSTETTLER ET AL ‘945 disclose lactone polyesters forming using a ring-opening polymerization reaction utilizing:
(i) lactones conforming to Formula (1) as recited in claim 2 and recited Formula (1a) as recited in claim 3 (e.g., epsilon-caprolactone, etc.);

(ii) an initiator (e.g., polyamines, such as diethylenetriamine, triethylenetetramine, tetraethylenepentamine, dipropylenetriamine, tripropylenetetramine, tetrapropylenepentamine, etc.)

(iii) a catalyst, in typical amounts of 0.001-0.5% -- e.g., but not limited to, metal compounds, etc.

The resulting lactone polyesters have a typical average molecular weight of 1500-7000, but can be substantially lower (e.g., if more rigid properties are desired) or substantially higher (e.g., if more elasticity is desired), wherein the molecular weights of the individual polyester molecules are very close to the average molecular weight.  The molar ratio of lactone monomer and initiator is determined by the desired molecular weight of the lactone polyester -- e.g., if the desired average molecular weight of the lactone polyester is about 20 times the molecular weight of the lactone monomer, the ratio of lactone monomer to initiator is about 20:1. The ring-opening polymerization reaction takes place at temperatures of 50-300 ºC (preferably 130-200 ºC) and does not require the use of solvents.  The resulting lactone polyesters contain the organic radical of the initiator as a terminal group (e.g., a lactone polyester partially terminated with amino groups, etc.).  The resulting lactone polyesters are useful as the polyol component in reactions with isocyanates to produce polyurethanes with high molecular weights, excellent low temperature flexibility, and/or excellent storage stability. (entire document, e.g., line 9, col. 1 to line 30, col. 2; line 42-55, col. 2; line 33-39. col. 6; line 4-8, 40-75, col. 8; line 14-50, col. 9; line 4, col. 10 to line 12, col. 11; line 45-56, col. 11; Example 22-23; line 4-15, col. 18; etc.) 
 	SPYROU ’282 discloses that it is well known in the art to utilize polyamines containing at least one primary amino group and at least one secondary amino group (e.g., aliphatic or cycloaliphatic polyamines, such as diethylenetriamine, triethylenetetramine, pentaethylenehexamine, etc.) to modify polyesters in order to produce polyesters containing unreacted amino groups due to the different reactivity of the primary and secondary amino groups (e.g., the primary amino group(s) react with the polyester, while under the same reaction conditions, the secondary amino group(s) remain unreacted and available), wherein the amino-modified polyesters are useful in further applications (e.g., coating, adhesive, and/or ink formulations, etc.). (paragraph 0001-0002, 0008, 0013, 0019, 0022, 0026, etc.)
 	Regarding claims 1-7, 12-14, 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize known polyamines containing both primary amine and secondary amine groups (e.g., diethylenetriamine, triethylenetetramine, tetraethylenepentamine, etc.) as suggested by SPYROU ’282 as the polyamine initiator in the ring-opening polymerization used to produce the lactone polyesters of HOSTETTLER ET AL ‘945 in order to produce lactone polyesters which are partially terminated (i.e., “modified”) with unreacted amino groups as suggested by SPYROU ‘282.
 	Regarding claim 8, one of ordinary skill in the art would have selected the molar ratio of lactone monomer to polyamine initiator used in the ring-opening polymerization used to produce the lactone polyesters of HOSTETTLER ET AL ‘945 in order to obtain amino-modified polyesters or polyols with the desired molecular weight for specific applications.
 	Regarding claim 15, since: (i) HOSTETTLER ET AL ‘945 teaches in the disclosed lactone polyesters, the molecular weights of the individual polyester molecules are very close to the average molecular weight; and (ii) the polydispersity index is the ratio of weight average molecular weight to number average molecular weight (Mw/Mn) and represents the molecular weight distribution of a polymer; the Examiner has reason to believe that the lactone polyesters of HOSTETTLER ET AL ‘945 generally have a weight average molecular weight (Mw) which are substantially similar to the number average molecular weight (Mn) and therefore a polydispersity index values of 2.5 or less as recited in claim 15, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  Additionally and/or alternatively, although HOSTETTLER ET AL ‘945 does not specifically state whether that the disclosed average molecular weight is number-average or weight-average, since HOSTETTLER ET AL ‘945 teaches in the disclosed lactone polyesters, the molecular weights of the individual polyester molecules are very close to the average molecular weight, the Examiner has reason to believe that the lactone polyester of HOSTETTLER ET AL ‘945 having a “average molecular weight” of 1500-7000 would have a weight-average molecular weight that at least partially overlaps the recited weight-average molecular weight rang  of 300-5000 g/mol as recited in claim 15; therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.
 	Regarding claim 16, one of ordinary skill in the art would have combined amino-modified lactone polyesters in accordance with HOSTETTLER ET AL ‘945 with polyisocyanate compounds in order to produce known curable polyurethane-type coating and/or adhesive compositions with high molecular weights, excellent low temperature flexibility, and/or excellent storage stability.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
 	HOSTETTLER ET AL (US 3,169,945), in view of SPYROU (US 2010/0189282),
		as applied to claim 1 above, 
 	and further in view of JP 08-059800 (SAITO-JP ‘800).
 	SAITO-JP ‘800 discloses that it is well known in the art to use tertiary amine (e.g., 1,8-diazabicyclo[5.4.0]undecene-7 (DPU)) as catalysts in typical amounts of 0.001-10 wt% (based on the total weight of lactone monomer) for the ring-opening addition polymerization of lactone polyols (e.g., utilizing compounds containing amino groups, etc.) in order to provide polyols with a readily removable catalyst component. (paragraph 0009-0013, 0018-0019, 0022-0024, etc.)
 	Regarding claims 9-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize effective amounts of known alternative non-metal catalysts such as tertiary amines (e.g., 1,8-diazabicyclo[5.4.0]undecene-7 (DPU)) as suggested by SAITO-JP ‘800 in the ring-opening polymerization used to produce the lactone polyesters of HOSTETTLER ET AL ‘945 in order to efficiently produce lactone polyesters which can be readily purified of catalyst residue as suggested by SAITO-JP ‘800 and/or to avoid potential health or contamination issues commonly associated with the presence of heavy metal compounds (particularly in medical or food-related applications).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	HOSTETTLER ET AL (US 3,284,417) and DUTTON ET AL (US 6,255,445) and WATANABE ET AL (US 4,379,915) and WATANABE ET AL (US 4,447,591) and  CAPASSO PALMIERO ET AL (US 2019/0194390) and TANG ET AL (US 2019/0316013) disclose amino-modified lactone polyesters produced by ring-opening reactions utilizing amine-based initiators.
	OKAMOTO ET AL (US 2016/0122539) and GOBELT ET AL (US 2017/0190840) disclose tertiary amine catalysts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 18, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787